United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-2890WM
                                  _____________

A. Marie Young,                          *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Nissan Motor Corp., U.S.A.,              *      [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                            Submitted: May 20, 1998
                                Filed: May 27, 1998
                                 _____________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                          _____________


PER CURIAM.

       A. Marie Young brought this lawsuit against Nissan Motor Corp., U.S.A.,
alleging she was injured when the airbag in her 1993 Infiniti automobile deployed in
a collision with another motor vehicle. The district court granted Nissan summary
judgment and imposed a monetary sanction because Young failed to disclose she had
signed a general release discharging all claims arising out of the collision. On appeal,
Young contends the district court failed to specify whether the court sanctioned Young
or her attorney and the court's ruling was an abuse of discretion. We disagree. Having
reviewed the record, we conclude Young's claims are unsupported by the record and
without legal merit. We thus affirm the district court's judgment. See 8th Cir. R. 47B.

      We also deny Nissan's motion to dismiss the appeal as untimely.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-